PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/105,268
Filing Date: 16 Jun 2016
Appellant(s): NIPPON LIGHT METAL COMPANY, LIMITED



__________________
Stephen G. Adrian
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 1, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over Nakai (previously cited, US 2009/0000705 A1) in view of Mondal (previously cited, “Tensile flow and work hardening behavior of hot cross-rolled AA7010 aluminum alloy sheets”) and Jinxia Li (Previously cited, "THE EFFECT OF MICROSTRUCTURE AND TEXTURE ON HIGH CYCLE FATIGUE PROPERTIES OF AL ALLOYS") and Hejie Li (Previously cited, “A study of surface roughness in the metal forming process”).

Regarding Claim 1, Nakai discloses an automotive underbody part, comprising a forged part made of a heat-treatable Al-Mg-Si-6000-series alloy (“automotive underbody part made of an Al alloy forging material” [0042]; Fig. 1; “Al alloy forging materials are produced by homogenizing heat-treatment” [0003]; Al alloy forging materials of AA or JIS standard 6000 series (Al--Mg--Si)” [0002]; 6000 series Al alloys are heat treatable), and 
wherein the part has an arm section (see Fig. 1, are portions 2a and 2b). 
While Nakai comprises substantially similar compositions and properties to that of the instant invention (the instant application discloses an aluminum alloy comprising 1.05% Si, 0.19% Fe, 0.42% Cu, 0.02% Ti, 0.37% Mn, 0.85% Mg, and 0.27% Cr and 0.2% proof stress 397-417 MPa, with a tensile strength of 424-438 MPa and an elongation of 10.3-13.9%; The invention by Nakai discloses using alloys comprising “0.5 to 1..25% of Mg, 0.4 to 1.4% of Si, 0.01 to 0.7% of Cu, 0.05 to 0.4% of Fe, 0.001 to 1.0% of Mn, 0.01 to 0.35% of Cr, 0.005 to 0.1% of Ti….and the balance composed of Al” [0030] with 0.2% proof stresses from 320-420 MPa, tensile strengths of 345-440 MPa and elongations of 10-22% (see Table 4); in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; See MPEP § 2144.05), Nakai is silent towards an average value of inverse Schmid factor calculated from a crystal orientation in a longitudinal direction at the arm section, and therefore does not expressly disclose wherein the texture has been selectively optimized relative to a site of occurrence of maximum stress to obtain such an inverse Schmid factor of 2.3 or greater. 
Mondal teaches a heat-treatable aluminum alloy comprising Al-Mg-Si and an inverse Schmid factor of 2.3 or greater (“Al…Mg…Si” Pg. 89, Col. 1, Par. 2; “high strength 7010 aluminum alloy” Abstract; this alloy is heat-treatable) wherein the inverse Schmid factor is 2.3 or greater (Table 2, HCR-3 has a maximum Schmid factor of 0.3133 at 0° respective to the tensile axis orientation, which would be an inverse Schmid factor of 3.19, and thus the average would be 3.19 or more). Mondal teaches that acquiring such a low Schmid factor increases the hardening rate (“a higher hardening rate is associated with a ‘hard’-orientation (i.e., lower value of highest Schmid factor” Mondal, Pg. 96 Col. 2, Para. 2) which is good for acquiring strength in the aluminum alloy.
Jinxia Li teaches that crack initiation and propagation, and thus fatigue damage, in various Al alloys occur in grains with high Schmid factors (“function of grain orientations in controlling crack initiation sites in Al-Li 8090 alloy…grains with a high Schmid factor are plastically softer and are likely to be the preferential sites for the initiation of fatigue damage. Cracks are predominantly initiated in grains with being oriented to the load axis” Pg. 10, Para. 3; “7010 Al alloys…Schmid factors indicates that the crack propagates in the crystal plane exhibiting the highest Schmid factor…grains exhibiting twisted cube texture with respect to the tensile axis are more likely to initiate crack by intermetallic rupture. It corresponds to the grain orientation for which the two highest Schmid factors are comparable and relatively large in the grains” Pg. 10 Para. 6- Pg. 11, Para. 1; AA 2026…It is known that the rolling type texture orientations present orientation hardening since they have relatively lower Schmid factors than those of the recrystallized orientations” Pg. 106, Para. 1).
Hejie Li teaches wherein a hard orientation Schmid factor is about 0.3 (“Schmid factor (also called “orientation hardness”) of the surface…”hard” (about 0.3) to “soft” (about 0.5)” Abstract, Para. 5). Thus, the hard orientation of the inverse Schmid factor is about 3.3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the arm section of Nakai to have an inverse Schmid factor of 2.3 or greater, such as 3.19 or 3.3, as taught by Mondal, Jinxia Li, and Hejie Li, in order to manufacture a part with improved tensile strength and fatigue strength, acquired by the strain hardening and reduced crack initiation and propagation resulting from the lower Schmid factor (and thus higher inverse Schmid factor), which would be specifically beneficial in an arm section which undergoes cyclic stresses in an automotive body. To be clear, Mondal teaches wherein 3.19 inverse Schmid factors provide working hardening rates and ‘hard grains’ which are beneficial to obtaining higher tensile stress. Jinxia Li teaches that high Schmid factors (low inverse Schmid factors) are problematic in preventing fatigue damage, while low Schmid factors (high inverse Schmid factors) produce the desired orientation hardening. Hejie Li teaches that the desired ‘hard grains’ and ‘hard orientations’ are those with a Schmid factor of 0.3 (inverse Schmid factor of 3.3) while the detrimental orientations which cause fatigue damage as taught by Jinxia Li have a Schmid factor of 0.5 (inverse Schmid factor of 2). 
To be clear, in view of these teachings, it would have been obvious to one of ordinary skill in the art that one would not only want an inverse Schmid factor of 3.19 as taught by Mondal for improved tensile strength, but one of 3.3 as taught by Hejie Li to provide orientation hardening and ‘hard grains’ which are not susceptible to fatigue damage, as taught by Jinxia Li. To be clear, it would be obvious to one of ordinary skill in the art to apply the teachings for the inverse Schmid factors of Mondal, or Jinxia Li and Hejie Li, for heat treatable aluminum alloys, including both 6000 series and 7000 series aluminum alloys. 

(2) Response to Argument

Appellant argues that the Examiner has failed to establish how or why the teachings of Mondal, Jinxia LI and Hejie Li would have motivated one of ordinary skill in the art to modify Nakai to obtain an average value of inverse Schmid factor calculated from an Al-Mg-Si-6000 series alloy crystal orientation in a longitudinal direction at the arm section of 2.3 or greater (see Pg. 6, para. 1 of Appeal Brief). 
Appellant argues that Examiner has simply pointed towards secondary references which possess the claimed inverse Schmid factor without any motivation for combining (see Pg. 6, para. 2 to Pg. 7 of Appeal Brief; see also Pg. 12, para. 1 of Appeal Brief). 
These arguments are not found persuasive.

The office action sets forth all the teachings, and motivations thereof, for the inclusion of the claimed inverse Schmid factor. Additionally, Appellant does not address any mistakes or provide any specific criticisms towards the motivations and reasoning presented in the office action.
Specifically, the office action explains that Mondal teaches the claimed inverse Schmid factor (a value of 3.19), and details that such low Schmid factors (high inverse Schmid factors, and those of the ‘hard’ orientation) increase the hardening rate which enables the acquisition of strength in the aluminum alloy.
The office action also shows that Hejie Li teaches wherein grains with ‘hard’ orientations, as those desired by Mondal, would have Schmid factors of about 0.3 (i.e., inverse Schmid factors of 3.3).
The office action further states that Jinxia Li teaches that fatigue damage easily occurs in crystal grains with the higher Schmid factors (i.e., lower inverse Schmid factors). 
The office action then clearly explains the benefits (motivation) of obtaining grains in the ‘hard’ orientation and those with the claimed high inverse Schmid factor, these benefits including increasing the hardening rate to improve the alloy strength as taught by Mondal, and for preventing fatigue damage as taught by Jinxia Li. 
Additionally, the office action explains that the improved strength and prevention of fatigue damage would be of particular interest to the arm section of Nakai, as the arm section would undergo cyclic stresses (fatigue) in an automotive body.

Appellant argues that Examiner does not explain how the teachings of Mondal, Jinxia Li and Hejie Li would have guided one of ordinary skill in the art to change the specific process conditions of Nakai to obtain the arm section with the claimed inverse Schmid factor (see Pg. 7, para. 1 of Appeal Brief).
Appellant argues Examiner only demonstrates the disclosure of the inverse Schmid factor, but the secondary references do not provide guidance for modifying processing conditions to obtain the inverse Schmid factor in the arm of Nakai (see Pg. 7, para. 1 of Appeal Brief).
These arguments are not found persuasive.

As acknowledged by Appellant (see Pg. 6, para. 2 of Appeal Brief), Appellant’s arguments are directed towards process conditions. The claims are directed to those of a product, and the obviousness statement of the rejection is directed towards a product. The office action and the rejection do not attempt to suggest or outline specific changes to processing parameters. Rather, the rejection describes, that given the evidence of the prior art and the advantages of a low Schmid factor (and therefore high inverse Schmid factor), it would be obvious to one of ordinary skill in the art to have produced an arm section with the claimed inverse Schmid factor of 2.3 or greater.
The Examiner maintains that the claimed inverse Schmid factor would have been obvious to one of ordinary skill in the art for the arm section of Nakai because Mondal teaches this particular inverse Schmid value improves the hardening rate and thus the strength of an aluminum alloy. Additionally, it would have been obvious to have included the claimed inverse Schmid factor value because Jinxia Li and Hejie Li show that high inverse Schmid values (those of 3.3) represent ‘hard’ orientations, which are beneficial to preventing fatigue damage.

Appellant argues that Examiner acknowledges that the specific solution and method of Nakai does not result in obtaining the claimed inverse Schmid factor (see Pg. 8, para. 3 to Pg. 9 of Appeal Brief; see also Pg. 12, para. 1 of Appeal Brief). 
Appellant further argues that Nakai does not possess the claimed inverse Schmid factor, and that the secondary references do not provide guidance to achieve the inverse Schmid factor while keeping the other features of Nakai (see Pg. 12, para. 1 of Appeal Brief).
Further, Appellant argues that the rejection is made in error because Examiner has not shown which teachings enable the Schmid factor to be higher than that achieved by Nakai (see Pg. 10, para. 2 of Appeal Brief). 
These arguments are not found persuasive. 

Nakai is merely silent towards the Schmid factor. The Examiner has only acknowledged that it is not inherent that Nakai possess the claimed Schmid factor. For example, see Response to Declaration in Non-final office action mailed February 18, 2021, wherein Declarant successfully showed that the instant invention was not an identical product to that of Nakai because the instant invention comprises different ratios of precipitates than Nakai (it is noted that these precipitates are unclaimed). However, there is no evidence to suggest or prove that Nakai alternatively does not comprise the claimed inverse Schmid factor, that Nakai comprises a lower inverse Schmid factor than that claimed, or that the claimed inverse Schmid factor and the other present features (precipitates) of Nakai are, or would be, mutually exclusive. Therefore, this assumption and argument is unsupported. Further, the arguments of counsel cannot take the place of evidence in the record. See MPEP 2145.I.

Appellant argues that the secondary references of Mondal, Jinxia Li and Hejie Li do not teach or suggest an automotive underbody part having an arm section (see Pg. 6, para. 1 of Appeal Brief).
Appellant argues that Mondal, Jinxia Li and Hejie Li are not directed to articles comprising complicated shapes, nor directed towards a suspension arm as disclosed by Nakai (see Pg. 9, Para. 1 of Appeal Brief). 
Further, Appellant argues that the rejection relies simply on the disclosure of the inverse Schmid factor from the secondary references without motivation, and does not address the problems associated with a suspension arm (see Pg. 10, para. 2 and Pg. 11 of Appeal brief).
These arguments are not found persuasive.

Firstly, the primary reference, Nakai, discloses the claimed automotive underbody part and arm section. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, the language of a ‘complicated shape’ and of ‘suspension’ is not found in the claims, and therefore the argument is not commensurate in scope with the claims. 
Finally, it would be obvious to one of ordinary skill in the art that the teachings and benefits of the claimed inverse Schmid factor by Mondal, Jinxia Li and Hejie Li are applicable to complicated shapes, and particularly to complicated shapes for automotive underbody parts requiring high strength and fatigue resistance. 
It would be obvious to one of ordinary skill in the art, as stated in the rejection, that a high inverse Schmid factor (such as 3.19 as taught by Mondal, or 3.3 or greater as taught by Hejie Li), which improves strength and fatigue resistance (as taught by Mondal and as taught by Jinxia Li, respectively), be desired for an arm section (such as that of Nakai) which undergoes cyclic stresses as part of an automotive body.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CATHERINE P SMITH/Examiner, Art Unit 1735             
                                                                                                                                                                                           Conferees:

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        
/LEE A VISONE/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.